PER CURIAM.
On authority of Stewart v. Johnson, 142 Fla. 425, 194 So. 869 (1940), we reverse the trial court’s order finding that a will dated October 9, 1975, was revoked by a subsequent invalid will of May 22, 1982.
The applicable doctrine of dependent relative revocation provides that where a testator makes a new will revoking a prior valid will, and the new will is found to be invalid, the prior will may be re-established on the grounds that the revocation was dependent on the validity of the new will, and that the testator would have preferred the earlier will to intestacy.
Reversed and remanded.